DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it has more than 150 words. Correction is required. See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,889,169 and claims 1-26 of U.S. Patent No 10,118,473. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The current claims require a pick-up truck bed cover that comprises a handle assembly, an electric release actuator that comprises 1st and 2nd electric actuators, 1st and 2nd rods, 1st and 2nd latch catches, and a switch. 
These and other limitations are presented in the ‘169 and ‘473 patents. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 6,676,174 to Reynolds et al (Reynolds).

    PNG
    media_image1.png
    718
    1840
    media_image1.png
    Greyscale

Reynolds discloses a pick-up truck bed cover that comprises a handle assembly; an electric release actuator that comprises 1st and 2nd rods (45 in each side); 1st and 2nd electric actuators (44 in each side); 1st and 2nd latch catches (34 in each side) and a switch (47) to operate each electric actuator.
The pick-up truck bed cover is capable of being selected from the group consisting of a tonneau cover and a cap.
At least a portion of the handle assembly is located on an exterior side of the truck bed cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,029,029 to Terhaar et al (Terhaar 029) in view of US Pat No 3,584,905 to Emanaker.

    PNG
    media_image2.png
    590
    1570
    media_image2.png
    Greyscale

Terhaar 029 discloses a pick-up truck bed cover that comprises a handle assembly (not shown); an electric release actuator that comprises 1st and 2nd electronic actuators (115), 1st and 2nd connecting elements (350, 355); 1st and 2nd latch catches (100), and a switch (25) to operate the electronic actuator.
Terhaar 029 discloses that the device can comprise one or two devices at each side of the bed cover (col 6 line 30).
The pick-up truck bed cover is capable of being selected from the group consisting of a tonneau cover and a cap.
At least a portion of the handle assembly is located on an exterior side of the truck bed cover.
The latch catch comprises a latch arm (130) selectively moved by the actuator.

Terhaar 029 fails to disclose that the connecting elements are rods. Terhaar 029 discloses the use of cables.

    PNG
    media_image3.png
    557
    1070
    media_image3.png
    Greyscale

Emanaker teaches that it is well known in the art to provide a connecting element that can be either a cable or a rod (38, col 5 lines 4-6). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connecting element described by Terhaar 029 as a rod, as taught by Emanaker, in order to provide a more rigid member to connect the elements.

Claim(s) 2, 3, and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,029,029 to Terhaar et al (Terhaar 029) in view of US Pat No 3,584,905 to Emanaker and further in view of US Pat No 7,363,786 to Terhaar et al (Terhaar 786) and US Pat No 5,076,622 to Detweller.
Terhaar 029 discloses that the device comprises a manual mechanism (350, 355) to operate the latch catches in case of motor failure. 
However, Terhaar 029 fails to show that the manual mechanism comprises a link, operatively connected to the handle mechanism and that the rods are connected to the link in order to operate the actuators to move the latch catches.

    PNG
    media_image4.png
    583
    1246
    media_image4.png
    Greyscale

Terhaar 786 teaches that it is well known in the art to provide the device with a link (280) to connect both connecting elements (425, 430) to the handle assembly in order to manually operate the latch catches (L). the connecting elements are located at opposite sides of a pivot point.
Terhaar 786 further discloses a key cylinder to provide a locking function of the device.

    PNG
    media_image5.png
    565
    1531
    media_image5.png
    Greyscale

Detweller teaches that it is well known in the art to provide the connecting element (84) in connection with a pull rod (46) of the actuator (32) to move manually move it in the event the actuator fails, in order to operate a latch catch (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Terhaar 029, as modified by Emanaker, with the handle assembly operatively connected to the rods, as taught by Terhaar 786, and to connect the rods to respective actuator, as taught by Detweller, in order to manually move the latch catches in the event of an actuator failure.

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a key cylinder, as taught by Terhaar 786, in order to provide a locking function of the device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 18, 2022